BY THE COMMISSION.
The entire record herein has been reviewed by the commission. After due consideration, the commission now enters its order in this cause.
By letter dated September 26, 1972, complainants’ attorney charged Central Cab Company with advertising and instituting a flat rate from Miami Beach to the Miami International Airport.
A hearing was held on the complaint in Miami on February 26, 1973. At the hearing the letters of complaint and reply were stipulated to as being all the facts in the case, except that the flat rate from Miami Beach to the airport was $7 rather than $6.
As a result of the evidence received at the hearing, the examiner reasoned —
“Pursuant to §323.08, F.S., only rates of motor carriers ‘holding a certificate ... for common carriage’ are regulated. Thus, rates charged by any for hire permit carrier are subject to negotiation between the parties. Meter or flat rates (either distance or time) are permitted to taxicabs providing transportation which is subject to our jurisdiction. Although taxicab service within the city may meet the test of ‘on call’ common carriage, as soon as that same taxi moves beyond the city’s jurisdiction the transportation must become ‘for hire,’ that is, neither common nor contract and in single, casual and non-recurring trips [§323.01 (9), F.S.]. Thus, this complaint should be dismissed.”
From the foregoing, the examiner concluded that the complainants failed to show that the defendant is improperly charging flat rates.
*61In addition, the examiner stated that the defendant appeared to be soliciting movements under its master taxi authority in violation of this commission’s rules. However, no concrete evidence appeared in the record to support this claim.
Accordingly, this commission finds that the examiner’s findings and conclusions should be adopted and the above complaint dismissed.
It is therefore ordered that the complaint of Morse Cab, Miami Beach Yellow Cab and North Beach Yellow Cab Companies vs. Mercury Cab Association, d/b/a Central Taxi Service, Inc., be and the same is hereby dismissed.
By order of Chairman WILLIAM H. BEVIS, Commissioner WILLIAM T. MAYO and Commissioner PAULA F. HAWKINS, as and constituting the Florida Public Service Commission, this 28th day of June, 1973.
William B. DeMilly Administrative Secretary